           Case 1:20-cv-03081-CM Document 7 Filed 05/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT L. DUNN, SR.,

                             Plaintiff,                             20-CV-3081 (CM)
                     -against-                             ORDER DIRECTING ORIGINAL
                                                                  SIGNATURE
SULLIVAN COUNTY JAIL, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff brings this action pro se. Plaintiff submitted the complaint without a signature.

Rule 11(a) of the Federal Rules of Civil Procedure provides that “[e]very pleading, written

motion, and other paper must be signed by at least one attorney of record in the attorney’s name

– or by a party personally if the party is unrepresented.” See also Local Civil Rule 11.1(a). The

Supreme Court has interpreted Rule 11(a) to require “as it did in John Hancock’s day, a name

handwritten (or a mark handplaced).” Becker v. Montgomery, 532 U.S. 757, 764 (2001).

        Plaintiff is directed to resubmit the signature page of the complaint with an original

signature to the Court within thirty days of the date of this order. A copy of the signature page is

attached to this order.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
          Case 1:20-cv-03081-CM Document 7 Filed 05/14/20 Page 2 of 2



Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:   May 14, 2020
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
